Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 17, 2022 has been entered.

Claims 1, 3-4 and 6-13 are pending and being acted upon in this Office Action. 

Priority
The effective filing date of claims 1-13 is July 18, 2008, the date that application 12/176,238 was filed.
Rejection Withdrawn
The rejection of claims 1, 3-4 and 6-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The rejection of claims 1, 3, 6, 7 and 8 under pre-AIA  35 U.S.C. 102 (b) as being anticipated by US application 2006/0182783 (of record, Hughes I hereafter, published August 17, 2006; PTO 892) is withdrawn in view of the claim amendment. 

The rejection of claims 1, 3, 6, 7 and 8 under pre-AIA  35 U.S.C. 102 (b) as being anticipated by US application 2007/0059336 (of record, Hughes II et al hereafter, published March 15, 2007; PTO 892) is withdrawn in light of the claim amendment.  



The rejection of claims 1, 3-4 and 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US application 2006/0182783 (of record, Hughes I hereafter, published August 17, 2006; PTO 892) in view of US application 20090148527 (of record, Robinson hereafter, filed December 7, 2007; PTO 892) is withdrawn in light of the claim amendment.  Robinson does not make up the deficient of Hughes I.

The rejection of claims 1 and 9-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US application 2006/0182783 (of record, Hughes II  hereafter, published August 17, 2006; PTO 892) in view of US 2006/0182771 A1 (of record, Dor hereafter, published August 17, 2006; PTO 892) is withdrawn in view of the claim amendment.  The teaching of Dor does not make up the deficiency of Hughes II. 

The rejection of claims 1 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US application 2006/0182783 (of record, Hughes II hereafter, published August 17, 2006; PTO 892) in view of Hageman et al (of record, Ann Med 38(8): 592-604, 2006; PTO 892) is withdrawn in view of the claim amendment.  The teaching of Hageman does not make up the deficiency of Hughes II. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-4 and 6-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,363,214. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the independent claim in the present application subject to this rejection (claim 1) is drawn to a low dose method for preventing development of ocular neovascularization (genus), the method comprising the steps of: (a) preparing a biocompatible, sustained release drug delivery system comprising an anti-neovascular drug, wherein the anti-neovascular drug is bevacizumab, wherein the anti-neovascular drug is .
Given the lack of any rebuttal, the rejection is maintained. 

Claims 1, 3-4 and 6-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,821,870. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the independent claim in the present application subject to this rejection (claim 1) a low dose method for preventing development of ocular neovascularization (genus), the method comprising the steps of: (a) preparing a biocompatible, sustained release drug delivery system comprising an anti-neovascular drug, wherein the anti-neovascular drug is bevacizumab, wherein the anti-neovascular drug is formulated with a polymeric hyaluronic acid vehicle, and; (b) injecting the drug delivery system into an intraocular location in a patient in need thereof, wherein the drug delivery system releases between about 14 ng to about 120 ng of bevacizumab over a 24-hour period for between about 3 months and about 6 months, thereby preventing the development of ocular neovascularization (genus), whereas the issued claim is limited to dry age related macular degeneration (species).  Otherwise claims 1, 3-4 and 6-13 are anticipated or rendered obvious by the issued claims. 
Given the lack of any rebuttal, the rejection is maintained.  

Conclusion
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644